 Case 3:20-cv-00098-REP Document 13 Filed 02/14/20 Page 1 of 2 PageID# 330



                 IN THE UNITED STATES DISTRICT COURT.
                FOR THE EASTERN DISTRICT OF VIRGINIA
                            Richmond Division

STEVES AND SONS, INC.,

     Plaintiff,

v.                                      Civil Action No. 3:20cv98

JELD-WEN, INC.,

     Defendant.

                                   ORDER

     Having    reviewed     the   plaintiff's    EXPEDITED    MOTION    FOR

INJUNCTION IN SUPPORT OF THE AMENDED FINAL JUDGMENT {ECF No. 2001)

filed in Steves and Sons, Inc. v. Jeld-Wen, Inc., Civil Action No.

3:16cv545 {"Steves I"), the supporting, opposing and reply briefs,

and the exhibits, and having heard evidence thereon, and having

denied the EXPEDITED MOTION FOR INJUNCTION IN SUPPORT OF THE

AMENDED FINAL JUDGMENT ( ECF No. 2001) in Steves I for lack of

jurisdiction, and Steves and Sons, Inc. {"Steves") having filed a

new action styled Steves and Sons, Inc. v. Jeld-Wen, Inc., Civil

Action No. 3: 20cv98      {"Steves II") , and Steves, having filed in

Steves II PLAINTIFF STEVES AND SONS, INC.'S MOTION FOR A TEMPORARY

RESTRAINING ORDER AND PRELIMINARY INJUNCTION           ( ECF No. 2),    and

having concluded that, in the proceedings on the EXPEDITED MOTION

FOR INJUNCTION IN SUPPORT OF THE AMENDED FINAL JUDGMENT {ECF No.

2001) in Steves I, Steves made a substantial showing of likelihood

of success and irreparable injury by vir.tue of the facts shown on
 Case 3:20-cv-00098-REP Document 13 Filed 02/14/20 Page 2 of 2 PageID# 331



the record in Steves I, and having concluded that the interests of

both parties in Steves II and the interest of justice will be

served by expediting proceedings in Steves II,             the Court has

directed counsel to confer and to tender a schedule for expedited

proceedings in Steves II.      That schedule, once approved, will be

set out in a separate order.

     It is so ORDERED.



                                                  /s/
                                  Robert E. Payne
                                  Senior United States District Judge




Richmond, Virginia
Date: February 14, 2020




                                     2
